DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 currently dependent upon claim 12. This is believed to be a typo and claim 12 will be examined as being a dependent claim of independent claim 7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Pickerd (US 6,681,191), Hall (US 5,929,838), Yoshida (US 2018/0337727), and Abe (US 2016/0112218).

Regarding claim 1, Melis discloses a signal processing method, comprising:
applying a window filter to the time-and-value-discrete signal by a filter circuit of the signal processing circuit (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain, signal in the time domain is a time-and-value discrete signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit);
transforming the window filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal by a transform circuit of the signal processing circuit (see Fig. 1, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is a full-bandwidth transformation; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit); and
selecting a sub-band from the full-bandwidth frequency-domain signal by a selection circuit of the signal processing circuit thereby limiting an area to be analyzed to an area of interest (see Figs. 1 and 3, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit).
Melis also discloses that the input signal produces a first number of samples in the time domain (see column 1 lines 50-60). 

Melis does not expressly disclose wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit; 
reading a time-and-value-discrete signal from an acquisition memory by a reader circuit of a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined; 
applying a zero padding to the time-and-value-discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth; and 
wherein the selection of the sub-band includes discarding the rest, wherein a virtual center frequency and a virtual frequency span are set by selecting a certain range of the full-bandwidth frequency-domain signal such that the acquired resolution bandwidth and frequency range are maintained without any changes, thereby limiting to an area of interest after data of the time-and-value-discrete that has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

Pickerd discloses wherein the selection of the sub-band includes discarding the rest, wherein a virtual center frequency and a virtual frequency span are set by selecting a certain range of the full-bandwidth frequency-domain signal such that the acquired resolution bandwidth and frequency range are maintained without any changes, thereby limiting to an area of interest after data of the time-and-value-discrete that has been acquired (see Abstract, Fig. 4, column 2 lines 41-55, column 7 lines 12-56, and column 10 lines 6-32: discloses a spectrum analyzer with a filter based on a center frequency and frequency span for the selection of a certain range, discards the rest). 
Pickerd further disclose that oscilloscopes digitize signals at a sampling rate (see Abstract, Fig. 5, column 3 line 61 to column 4 line 20, and column 7 lines 32 and 58). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Pickerd, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.  Once modified, the rest of the previously discussed full-bandwidth frequency-domain signal that was not selected, would be discarded by the selection circuit. 

Melis and Pickerd do not expressly disclose wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit; 
reading a time-and-value-discrete signal from an acquisition memory by a reader circuit of a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined; 
applying a zero padding to the time-and-value-discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth; and 
wherein the selection of the sub-band/spectrum analysis occurs after data of the time-and-value-discrete that has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

Hall discloses wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discusses post-processing of data, via a processor of a DSO); 
providing a signal from an acquisition memory to the post-processing circuit, such that during the analysis the acquired data remains unchanged, i.e. reading a time-and-value-discrete signal from an acquisition memory by a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discussed storing data in an acquisition memory, and post processing of the acquired data using a processor of the DSO, i.e. DSO reads signal from acquisition memory; and see column 16-45: sampled data is sampled as a sample rate when digitized, since the read data was previously stored in the memory, the read signal has a fixed resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined at the time of reading). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd with the teachings of Hall, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 
Once modified, using an acquisition memory to store the signal of interest and a post-processing circuit to perform processing analysis of the previously discussed time-and-value-discrete signal of Melis, the read time-and-value-discrete would possess a resolution bandwidth and a frequency range as such signal qualities would have been predetermined at the time of reading. Furthermore, such data read from the memory, i.e. previously discussed time-and-value discrete signal, would remain unchanged as the signal is merely read from the acquisition memory so that it could be post-processed by a processor of the DSO. Since the data is unchanged, it would allow for the analysis of more than one sub-band in the future. Furthermore, it’s obvious that once the operation has Melis has been modified to occur as a post-processing method of data that has been stored in an acquisition memory, the selection of the sub-band would occur after the data has been acquired and stored in the acquisition memory as Hall teaches storing data in an acquisition memory and post-processing the data in lieu of processing analog data in real time.  

Melis, Pickerd, and Hall do not expressly disclose reading a time-and-value-discrete signal from an acquisition memory by a reader circuit of a signal post-processing circuit; and 
applying a zero padding to the time-and-value-discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth. 

Yoshida discloses a signal analyzer instrument that includes reading of the signal from the memory is by means of a reader circuit (see Abstract and paragraph 0081: system includes a read circuit for reading values from a memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Pickerd and Hall with the teaching of Yoshida, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit, the modification would result in reading values from a memory using a reader circuit of the signal post-processing circuit.  


Melis, Pickerd, Hall, and Yoshida do not expressly disclose applying a zero padding to the time-and-value-discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth. 

Abe discloses wherein applying a zero padding to the time-and-value-discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth (see Fig. 6 and paragraph 0060: discloses a zero padding unit prior to transforming into the frequency domain, enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth equates to functional language associated with the zero padding unit as Zero Padding is fundamental tool in practical spectrum analysis, zero padding in the time domain corresponds to ideal interpolation in the frequency domain for time-limited signals). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd, Hall, and Yoshida with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 



Regarding claim 7, Melis discloses a signal processing circuit for a test and measurement instrument (see Fig. 1, column 1 lines 50-60, column 4 lines 14-28, and column 3 lines 7-18: discloses signal processing module system, modules refer to hardware configured to perform the functions, i.e. circuit system, for a spectrum analyzer), comprising:
receiving an input time-and-value-discrete signal (see Fig. 1 and column 6 lines 16-22: system receives and processes an input signal);
a filter circuit coupled to the input and configured to apply a window filter to the time-and-value-discrete input signal (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit);
a transform circuit located downstream of the filter circuit and configured to transform the filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal (see Fig. 1, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is a full-bandwidth transformation; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit); and 
a selection circuit coupled to the transform circuit and configured to select a sub-band from the full-bandwidth frequency-domain signal, thereby limiting an area to be analyzed to an area of interest after the data has been acquired (see Fig. 1, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit).
Melis also discloses that the input signal produces a first number of samples in the time domain (see column 1 lines 50-60). 

Melis does not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined; 
a zero padding circuit that is configured to apply a zero padding to the time-and-value- discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth; and 
wherein the selection of the sub-band includes discarding the rest, wherein a virtual center frequency and a virtual frequency span are set by selecting a certain range of the full-bandwidth frequency-domain signal such that the acquired resolution bandwidth and frequency range are maintained without any changes, thereby limiting to an area of interest after data of the time-and-value-discrete that has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

Pickerd discloses wherein the selection of the sub-band includes discarding the rest, wherein a virtual center frequency and a virtual frequency span are set by selecting a certain range of the full-bandwidth frequency-domain signal such that the acquired resolution bandwidth and frequency range are maintained without any changes, thereby limiting an area to be analyzed to an area of interest after data of the time-and-value-discrete signal has been acquired (see Abstract, Fig. 4, column 2 lines 41-55, column 7 lines 12-56, and column 10 lines 6-32: discloses a spectrum analyzer with a filter based on a center frequency and frequency span for the selection of a certain range, discards the rest). 
Pickerd further disclose that oscilloscopes digitize signals at a sampling rate (see Abstract, Fig. 5, column 3 line 61 to column 4 line 20, and column 7 lines 32 and 58). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Pickerd, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.  Once modified, the rest of the previously discussed full-bandwidth frequency-domain signal that was not selected, would be discarded by the selection circuit. 

Melis and Pickerd do not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
reading a time-and-value-discrete signal from an acquisition memory by a reader circuit that is configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined; 
a zero padding circuit that is configured to apply a zero padding to the time-and-value- discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth; and 
wherein the selection of the sub-band/spectrum analysis occurs after data of the time-and-value-discrete that has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

  Hall discloses wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discusses post-processing of data, via a processor of a DSO); 
providing a signal from an acquisition memory to the post-processing circuit, such that during the analysis the acquired data remains unchanged, i.e. reading a time-and-value-discrete signal from an acquisition memory by a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discussed storing data in an acquisition memory, and post processing of the acquired data using a processor of the DSO, i.e. DSO reads signal from acquisition memory; and see column 16-45: sampled data is sampled as a sample rate when digitized, since the read data was previously stored in the memory, the read signal has a fixed resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined at the time of reading). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd with the teachings of Hall, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 
Once modified, using an acquisition memory to store the signal of interest and a post-processing circuit to perform processing analysis of the previously discussed time-and-value-discrete signal of Melis, the read time-and-value-discrete would possess a resolution bandwidth and a frequency range as such signal qualities would have been predetermined at the time of reading. Furthermore, such data read from the memory, i.e. previously discussed time-and-value discrete signal, would remain unchanged as the signal is merely read from the acquisition memory so that it could be post-processed by a processor of the DSO. Since the data is unchanged, it would allow for the analysis of more than one sub-band in the future. Furthermore, it’s obvious that once the operation has Melis has been modified to occur as a post-processing method of data that has been stored in an acquisition memory, the selection of the sub-band would occur after the data has been acquired and stored in the acquisition memory, i.e. Hall teaches storing data in an acquisition memory and post-processing the data in lieu of processing analog data in real time.  

Melis, Pickerd, and Hall do not expressly disclose wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit; and 
a zero padding circuit that is configured to apply a zero padding to the time-and-value- discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth.

Yoshida discloses a signal analyzer instrument that includes reading of the signal from the memory is by means of a reader circuit, i.e. wherein the reader circuit is connected to a processing circuit (see Abstract, Fig. 12, and paragraph 0081: system includes a read circuit for reading values from a memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Pickerd and Hall with the teaching of Yoshida, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit, the modification would result in reading values from a memory using a reader circuit of the signal post-processing circuit, i.e. filter circuit as the previously discussed post-processing circuit would implement previously discussed filtering. 

Melis, Pickerd, Hall, and Yoshida do not expressly disclose a zero padding circuit that is configured to apply a zero padding to the time-and-value- discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth.

Abe discloses wherein a zero padding circuit that is configured to apply a zero padding to the time-and-value- discrete signal prior to the transforming step, thereby enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth (see Fig. 6 and paragraph 0060: discloses a zero padding unit prior to transforming into the frequency domain, enforcing a high frequency resolution since the frequency resolution is improved at the predetermined resolution bandwidth equates to functional language associated with the zero padding unit as Zero Padding is fundamental tool in practical spectrum analysis, zero padding in the time domain corresponds to ideal interpolation in the frequency domain for time-limited signals). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd, Hall, and Yoshida with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Regarding claim 3, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein at least one of the step of applying the window filter, the transforming step and the selecting step is controlled based on at least one of frequency domain settings and time domain settings (see column 4 lines 49-60). 

Regarding claim 4, Melis does not expressly disclose wherein the sub-band comprises a center frequency and a frequency span around the center frequency.

Pickerd discloses wherein the sub-band comprises a center frequency and a frequency span around the center frequency (see Abstract, Fig. 4, column 2 lines 41-55, column 7 lines 12-56, and column 10 lines 6-32: discloses a spectrum analyzer with a filter based on a center frequency and frequency span for the selection of a certain range).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Hall, Yoshida, and Abe with the teachings of Pickerd, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.   

Regarding claim 5, Melis and Pickerd do not expressly disclose wherein the acquisition memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.
Hall discloses wherein the acquisition memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see Title, column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: acquisition memory of an oscilloscope). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd, Yoshida, and Abe, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 

Regarding claim 6, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein several sub-bands are selected from the same time-and-value-discrete signal (see Fig. 1 and column 1 lines 50-60: selecting at least one sub-band, includes selecting a several sub-bands).

Regarding claim 8, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein a controller is provided that is connected with at least one of the reader circuit, the filter circuit, the transform circuit and the selection circuit (see Fig. 1 and claim 13).

Regarding claim 9, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein the controller is configured to receive time domain settings and frequency domain settings (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. receives time domain and frequency domain settings used in the windowing and transformation).

Regarding claim 10, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein the controller is configured to control at least one of the reader circuit, the filter circuit, the transform circuit and the selection circuit (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. processor/controller controls the functions of the circuits).

Regarding claim 12, Melis, Pickerd, Hall, and Yoshida do not expressly disclose wherein the zero padding circuit is located between the filter circuit and the transform circuit.

Abe discloses wherein a zero padding circuit is provided just prior a transformation process, i.e. previously discussed a transformation circuit (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd, Hall, and Yoshida with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. Once modified, placing a zero padding circuit just prior to the transform circuit, the modification would result in the zero padding circuit is located between the previously discussed filter circuit and the transform circuit.

Regarding claim 13, Melis and Pickerd do not expressly disclose wherein the acquisition memory is an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Hall discloses wherein the acquisition memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see Title, column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: acquisition memory of an oscilloscope). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd, Yoshida, and Abe, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 

Regarding claim 14, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein the signal post-processing circuit comprises at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1 and claim 13: digital signal processor).

Regarding claim 15, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein the signal post-processing circuit is established by at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1, column 3 lines 7-18, and claim 13: digital signal processor, all modules may be implemented in a single module/processor).

Regarding claim 19, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein the processing circuit, i.e. previously discussed signal post-processing circuit, is capable of processing further the frequency-domain signal in the respective sub-band in order to perform analyses on the selected sub-band (see Fig. 1, column 4 lines 13-41, and column 6 lines 1-15: discloses additional processing following the selection circuit). 


Regarding claim 20, Melis, previously modified by Pickerd, Hall, Yoshida, and Abe, further discloses wherein the frequency-domain signal in the respective sub-band is processed further in order to perform analyses on the selected sub-band (see Fig. 1, column 4 lines 13-41, and column 6 lines 1-15: discloses additional processing following the selection circuit). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Pickerd (US 6,681,191), Hall (US 5,929,838), and Yoshida (US 2018/0337727).  

Regarding claim 17, Melis discloses a signal processing circuit for a test and measurement instrument (see Fig. 1, column 1 lines 50-60, column 4 lines 14-28, and column 3 lines 7-18: discloses signal processing module system, modules refer to hardware configured to perform the functions, i.e. circuit system, for a spectrum analyzer), comprising:
receiving an input time-and-value-discrete signal (see Fig. 1 and column 6 lines 16-22: system receives and processes an input signal);
a filter circuit coupled to the input and configured to apply a window filter to the time-and-value-discrete signal (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit);
a transform circuit located downstream of the filter circuit and configured to transform the filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal (see Fig. 1, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is a full-bandwidth transformation; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit); and
a selection circuit coupled to the transform circuit and configured to select a sub-band from the full-bandwidth frequency-domain signal, thereby limiting an area to be analyzed to an area of interest after data of the time-and-value-discrete signal has been acquired (see Fig. 1, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit); 
wherein the signal processing circuit is established by at least one of a field- programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1 and Claim 13: digital signal processor implementing functions of the signal processing circuit); and 
wherein the signal processing circuit is capable of processing further the frequency-domain signal in the respective sub-band in order to perform analyses on the selected sub-band (see Fig. 1, column 4 lines 13-41, and column 6 lines 1-15: discloses additional processing following the selection circuit). 
Melis also discloses that the input signal produces a first number of samples in the time domain (see column 1 lines 50-60). 
Melis does not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit,
wherein the selection of the sub-band includes discarding the rest of the full-bandwidth frequency-domain signal, wherein a virtual center frequency and a virtual frequency span are set by selecting a certain range of the full-bandwidth frequency-domain signal such that the acquired resolution bandwidth and frequency range are maintained without any changes, thereby limiting an area to be analyzed to an area of interest after data of the time-and-value-discrete signal has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

Pickerd discloses wherein the selection of the sub-band includes discarding the rest, wherein a virtual center frequency and a virtual frequency span are set by selecting a certain range of the full-bandwidth frequency-domain signal such that the acquired resolution bandwidth and frequency range are maintained without any changes, thereby limiting an area to be analyzed to an area of interest after data of the time-and-value-discrete signal has been acquired (see Abstract, Fig. 4, column 2 lines 41-55, column 7 lines 12-56, and column 10 lines 6-32: discloses a spectrum analyzer with a filter based on a center frequency and frequency span for the selection of a certain range, discards the rest). 
Pickerd further disclose that oscilloscopes digitize signals at a sampling rate (see Abstract, Fig. 5, column 3 line 61 to column 4 line 20, and column 7 lines 32 and 58). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Pickerd, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.  Once modified, the rest of the previously discussed full-bandwidth frequency-domain signal that was not selected, would be discarded by the selection circuit. 

Melis and Pickerd do not expressly disclose wherein the signal processing circuit is a post-processing circuit; and 
reading a time-and-value-discrete signal from an acquisition memory by a reader circuit that is configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit; and 
wherein the selection of the sub-band/spectrum analysis occurs after data of the time-and-value-discrete that has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed. 



Hall discloses wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discusses post-processing of data, via a processor of a DSO); 
providing a signal from an acquisition memory to the post-processing circuit, such that during the analysis the acquired data remains unchanged (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discussed storing data in an acquisition memory, and post processing of the acquired data using a processor of the DSO). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Pickerd with the teachings of Hall, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 
Once modified, using an acquisition memory to store the signal of interest and a post-processing circuit to perform processing analysis of the previously discussed time-and-value-discrete signal of Melis, the read time-and-value-discrete would possess a resolution bandwidth and a frequency range as such signal qualities would have been predetermined at the time of reading. Furthermore, such data read from the memory, i.e. previously discussed time-and-value discrete signal, would remain unchanged as the signal is merely read from the acquisition memory so that it could be post-processed by a processor of the DSO. Since the data is unchanged, it would allow for the analysis of more than one sub-band in the future. Furthermore, it’s obvious that once the operation has Melis has been modified to occur as a post-processing method of data that has been stored in an acquisition memory, the selection of the sub-band would occur after the data has been acquired and stored in the acquisition memory, i.e. Hall teaches storing data in an acquisition memory and post-processing the data in lieu of processing analog data in real time.  

Melis, Pickerd, and Hall do not expressly disclose wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit. 

Yoshida discloses a signal analyzer instrument that includes reading of the signal from the memory is by means of a reader circuit, i.e. wherein the reader circuit is connected to a processing circuit (see Abstract, Fig. 12, and paragraph 0081: system includes a read circuit for reading values from a memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Pickerd and Hall with the teaching of Yoshida, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit, the modification would result in reading values from a memory using a reader circuit of the signal post-processing circuit, i.e. filter circuit as the previously discussed post-processing circuit would implement previously discussed filtering. 

Regarding claim 18, Melis, previously modified by Pickerd, Hall, and Yoshida, further discloses wherein the selection circuit is capable of selecting two different sub-bands by setting the selection circuit (see Fig. 1 and column 1 lines 50-60: selecting at least one sub-band, includes selecting a several sub-bands, several includes at least two different sub-bands).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Draving (US 7,251,572) and Torin (US 2009/0094495) discuss post-processing data stored in an acquisition memory. 

Response to Arguments
Applicant’s arguments and amendments have been fully considered.
Applicant argues that the prior art of record does not teach or fairly suggest teach or fairly suggest the amendatory feature according to which a resolution bandwidth and a frequency range of the time- and-value-discrete signal are predetermined, resulting in a fix resolution bandwidth such that the total number of the time-and-value-discrete signal values is predetermined.
The examiner respectfully disagrees. 
As noted in the Claim Rejections, Melis discloses that the input signal produces a first number of samples in the time domain (see column 1 lines 50-60) and Pickerd further disclose that oscilloscopes digitize signals at a sampling rate (see Abstract, Fig. 5, column 3 line 61 to column 4 line 20, and column 7 lines 32 and 58). Hall disclose reading a signal of a digital storage oscilloscope, associated with post-processing, from an acquisition memory. Once that signal is stored in memory, as the signal is read from the memory the signal has fix resolution bandwidth as the total number of the time-and-value-discrete signal values is predetermined. 
The applicants own specification also highlights this concept in paragraph 0007 of the PG Publication: 
[0007] Particularly, the pre-selecting results in data stored in the acquisition memory that has a predetermined resolution bandwidth and frequency range. Thus, the user has to know the area or rather portion of interest when acquiring the data since the predetermined resolution bandwidth and frequency range are fix and cannot be varied anymore at a later stage.
	
	This concept is also highlighted in paragraph 0066 of the PG Publication: 
[0066] The signal post-processing circuit 10 is configured to perform a signal post-processing method wherein a time-and-value-discrete signal stored in the memory 12 is read from the memory 12 by the signal post-processing circuit 10, for example a reader unit 22. The resolution bandwidth and the frequency range of the time-and-value-discrete signal are predetermined, namely fix.

	The oscilloscope signal stored in the memory of Hall is stored in memory. The resolution bandwidth and frequency range are fixed as the argued characteristics are features of the stored signal, i.e. the resolution bandwidth is based on the sampling rate of the stored signal. The claim only indicated that the such characteristics are fixed/predetermined. The signal stored in Hall logically possesses a fixed resolution bandwidth and a total number of time-and-value discrete signal values, thus meeting the limitations of the claimed invention. 
Applicant argues that Hall does not mention the terms mentions the terms “resolution”, “bandwidth” or “frequency”. The examiner does not find this argument persuasive for the reasonings discussed above as the stored signal possesses the argued qualities. 
Applicants argument with respect to newly presented claims have been considered, and the argued new limitations have been addressed in the newly presented Claim Rejection above as Melis teaches wherein the signal processing circuit is capable of processing further the frequency-domain signal in the respective sub-band in order to perform analyses on the selected sub-band (see Fig. 1, column 4 lines 13-41, and column 6 lines 1-15: discloses additional processing following the selection circuit). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2857